Citation Nr: 1312695	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to November 1973. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information" submitted by the claimant or obtained by VA. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As explained below, the Veteran has been diagnosed as suffering from multiple psychiatric disorders, including PTSD, but heretofore, his claim has been evaluated solely as one for service connection for PTSD.  The Board has accordingly broadened his claim as shown above.

The Veteran testified in March 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

The Veteran did not suffer from an acquired psychiatric disorder while in service or for many years thereafter, and the most probative evidence is against the conclusion that any acquired psychiatric disorder, to include PTSD, is otherwise related to his active service. 





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, a letter dated in July 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  VA met this heightened duty in the July 2009 letter.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination, the report of which has been associated with the claims file, in conjunction with his claim.  The examiner provided well-reasoned rationales for her opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the a person who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, if a Veteran served 90 days or more, and certain disorders including psychoses become manifest to a degree of 10 percent or more within one year from date of termination of such service, then such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

The various diagnoses for the Veteran's claimed psychiatric disorder have included  a pain disorder, PTSD, mood disorder, NOS, and provisional dysthymic disorder.  The Veteran claims service connection for an acquired psychiatric disorder, specifically claimed as PTSD.  PTSD is categorized as a type of anxiety disorder, one of several psychiatric disorders listed as an anxiety disorder by DSM-IV.

Establishing service connection specifically for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a)  (2012).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304. 

To establish service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether or not the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

In this case, the claimed stressors are not related to an engagement in combat. Consequently, the Veteran's lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other evidence as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in the case of circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The present case does not, however, involve a claimed stressor involving the fear of hostile military or terrorist activity. Therefore the amended version of 38 C.F.R. § 3.304(f)(3) does not apply and need not be discussed.

The Veteran's reported stressors involve a personal assault.  When a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  38 C.F.R. § 3.304(f)(5).  Furthermore, after-the-fact medical evidence can be used to establish a stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran claims entitlement to service connection for PTSD on the basis of stressors in service including being raped in Panama by his platoon sergeant.  The Veteran's service personnel records show that he served in Panama from December 1972 to October 1973.  He was convicted of possession of marijuana in April 1973.  The service personnel records also document incidents in which the Veteran moved his vehicle after being ordered not to until it passed inspection, (Feb. 1973); was late for duty, (July 1973); borrowed $14.10 from the motor pool fund and did not repay it, (July 1973); and wore a hat with inappropriate language, (Aug. 1973).  The Veteran was discharged due to unsuitability because of apathy, defective attitude, and an inability to extend effort constructively.  The service personnel records do not have any reference to the Veteran being raped during military service.  When the Veteran attempted to upgrade his military discharge in the 1980s, he cited immaturity, drug use, and not being offered drug rehabilitation as the reasons for his military performance.

Service dental records show that in September 1973 the Veteran had trouble with teeth 24 and 25, on the bottom front.  It was noted that work had been done on these teeth five years before and surgery was recommended, followed by a crown and bridge.  The Veteran instead requested that the teeth be extracted.

The Service treatment records show that on a September 1973 medical history report the Veteran indicated having had depression or excessive worry and nervous trouble.  It was noted that he had attempted suicide and wanted to see a psychiatrist.  A September 1973 mental status evaluation indicated that the Veteran's mood was depressed, and otherwise he was normal.  The impression was possible depression.  

On a March 1983 medical history report from prison the Veteran indicated having had nervous trouble, and on a July 1985 medical history report from prison the Veteran indicated having had depression or excessive worry and nervous trouble.

At an October 2002 examination for a Social Security claim it was noted that the Veteran was in a motor vehicle accident in January 2000 and that before then he had not had any significant medical problems and had not required treatment by a psychiatrist or psychologist.  The Veteran had not been able to return to work due to injuries sustained in the motor vehicle accident.  At a January 2002 physical examination he was diagnosed with post surgical laminectomy syndrome, cervical radiculopathy, cervical spondylosis with facet arthropathy, thoracic facet arthropathy with thoracic pain, arthritis of the left shoulder status-post injury, occipital neuropathy with cervicogenic headache, and bilateral carpal tunnel syndrome.  The Veteran indicated that he was still in intense pain.  His wife told the examiner that the Veteran had little patience and snapped easily.  Before the motor vehicle accident he was not like that.  The Veteran had nightmares about trucks, auto accidents and other bad experiences.  

On mental status examination it was noted that the Veteran's thought process was preoccupied on his pain condition and angry feelings towards the surgeon, and he did not appear to be delusional.  The Veteran was diagnosed with pain disorder associated with both psychological factors and a general medical condition, major depressive disorder, recurrent, and PTSD, chronic.  The examination report does not mention any incident from military service, and the only incident mentioned in relation to the Veteran's diagnoses was the 2000 motor vehicle accident.

At October 2007 VA treatment the Veteran reported suicidal thoughts and said that he had a plan to kill himself with a gun.  He reported experiencing sexual trauma in service and a post-service motor vehicle accident.  The Veteran said he had depression that was getting worse.  At January 2008 VA treatment the Veteran reported being sexually assaulted by a platoon sergeant while serving in Panama.  The Veteran said that he reported it to his company commander and was given an Article 15 the following day for failing to obey a lawful order about not moving his vehicle until it was fixed.  He also reported that the marijuana he was arrested with during military service belonged to someone else who ran off.  After service the Veteran was involved in commercial burglaries and was convicted of bank larceny.  He was diagnosed with provisional dysthymic disorder.  In February 2008 the Veteran reported having a lot of repressed memories that had come back since he became disabled.  

At a March 2008 treatment session, the Veteran reported that he was most troubled by the pain he lived with on a daily basis and that he had good days and bad days.  He also reported he was sexually abused while attending job corps, had lived under different aliases after service to avoid the law, and worked as a draftsman and in steel mills after getting out of prison.  The Veteran was diagnosed with mood disorder, NOS that was complicated by pain issues and dysphoria, which may be pain disorder associated with both psychological factors and a general medical condition.  He was also diagnosed with personality disorder, NOS with antisocial and borderline traits.  The attending psychiatrist felt that the Veteran's the alleged in-service sexual assault may or may not have occurred because the Veteran repeatedly referred to it to the exclusion of the rest of his sexual past.  There is a May 2008 notation in the treatment notes that the Veteran had not been given a diagnosis of PTSD.

August 2008 VA therapy notes with K.T. indicate that the Veteran discussed sexual trauma during military service, which he had never discussed with anyone but that had had a negative effect on his life.  He continued treatment with K.T., which included discussion of the in-service sexual assault.  K.T. wrote in a September 2009 statement, that it was apparent that the Veteran's life had never been the same since military service and that he had major depression and severe anger problems.  She had encouraged him to appeal the denial of his claim of service connection for PTSD because his problems were "most apparent."

In a statement submitted in October 2009 the Veteran wrote that he was raped in Panama.  Afterwards the Veteran was forced to accept an Article 15 and a transfer because of the threats his commanding officers made to him.  The Veteran said that his two front teeth were removed due to injuries received when he tried to fight off his attacker.

The Veteran had a VA examination in October 2009 at which he reported severe pain on a daily basis.  The Veteran said that his first Article 15 from military service was given by the company commander to whom he reported being raped, that his disciplinary infractions continued, and that he began drinking at this point.  He said that the rape occurred when he was watching a movie about the construction of the Panama Canal and drinking some beers.  The next thing he knew woke up in his bunk with a painful rectum, and he passed blood.  His lip was swollen and his face was bruised.  The Veteran said that he remembered that the platoon sergeant and he were left in a room while a pornographic movie was playing, but that was all he could remember.

The Veteran denied violent behavior, although later he said that while on the run from the law he hitchhiked and was often picked up by homosexuals, whom he would beat up as payback for what happened in Panama.  He said he had an excellent relationship with his wife and was content with his social life.  He was noted to be a poor historian, and the examiner felt that the Veteran's misspelling of "world" backwards was suspect.  The Veteran said that he was aggravated by things that he could no longer do because of pain.  He worried about people coming into his home while he was under the influence of pain medication and about people posing as police officers while actually being predators.  

The examiner felt that while the Veteran endorsed daily symptoms of PTSD that could be due to a variety of factors, including being molested while in the job corps or his upbringing.  The Veteran denied social, family, job or recreational impairment related to traumatic content, which was necessary for a PTSD diagnosis.  VA progress notes indicate that the Veteran's problems began in 2000 as a result of his car accident and chronic pain.  Depression related to chronic pain was a much more significant problem for the Veteran.  Psychological testing was consistent with his allegation of PTSD, although it showed that depression was the more significant problem.  The testing also showed exaggeration and that the Veteran may not be a reliable historian, although this did not preclude the existence of legitimate psychological problems.

The VA examiner diagnosed the Veteran with pain disorder associated with both psychological factors and a general medical condition and personality disorder, NOS.  It was noted that VA treatment records, with the exception of those from K.T., and the Social Security claim show psychological problems consistent with depression related to chronic pain.  The records do not support psychosocial functional impairment related to PTSD or that the Veteran had any psychological symptoms prior to the 2000 motor vehicle accident.

The examiner felt that the Veteran's personnel records and behavioral changes were consistent with drug and alcohol abuse and that it was less likely as not that the Veteran experienced an in-service rape.  The pain disorder associated with psychological factors and general medical condition were not caused by or related to his military experience.  This conclusion was based on the Veteran's inconsistent reporting of his history over the years, as well as the Veteran citing immaturity and drug use as the reasons for his in-service problems without mention of an assault when trying to upgrade his discharge.  The examiner felt that the Veteran's stated hatred of child molesters and getting upset when seeing news shows related to the maltreatment of children point to trauma from childhood.  In any event, most of the VA treatment records indicate that depression began due to his pain following his 2000 motor vehicle accident, and tests results showed that the Veteran was not avoiding military related content, as one would anticipate if psychiatric impairment were related to military events.  (This is shown by his being in honor guards for military funerals.) 

In an April 2010 telephone call with a VA suicide prevention coordinator, the Veteran recounted being raped during service and subsequently being set up.  The Veteran believed that his post-service criminal activities were due to these events.  He expressed suicidal intent but said he did not want to hurt anyone.  The police were contacted regarding the Veteran's safety and spoke to his family, and he could not be located.  The Veteran also spoke with a VA suicide prevention coordinator spoke to the Veteran in May 2010.  He stated that he was sexually assaulted by a platoon leader during service and that it had a devastating effect on his life.  The Veteran said that he planned to kill himself once he ran out of appeals, although he was assessed to be safe with no suicidal intent or plan.
  
The Veteran's wife wrote in a January 2011 statement that she was familiar with PTSD due to her father, who is a Pearl Harbor survivor, having it.  She could verify that the Veteran has PTSD.  The Veteran fights in his sleep and has unintentionally hit her.  She felt that the Veteran's being drugged, beaten and raped while in the military explained a lot of his actions concerning jobs, homosexuals, and every aspect of their life together. 

The Veteran's stepfather wrote in an undated statement submitted in March 2011 that the Veteran was happy and full of life before military service and that his general demeanor and attitude had taken a 180 degree turn for the worse by his discharge.  The Veteran told him much later about having been raped during service.

The Veteran's representative said at the March 2011 hearing that the Veteran was drugged and raped by his platoon leader after arriving at the Panama Canal and that he had teeth removed.  The Veteran said that he reported the in-service rape to JAG officers and that he subsequently got set up for possession of marijuana.  He was riding on a motorcycle with an individual who had marijuana hidden in the pads.  When they were pulled over, the motorcycle owner ran away and the Veteran was arrested for possession.  His commanding officer would not back the Veteran up because of how he had gone over his head to the JAG officer.

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any acquired psychiatric disorder, to include PTSD, is related to service.  There is no diagnosis of PTSD that is shown to explicitly conform to DSM-IV criteria.  The only diagnosis of PTSD is from the September 2009 statement from K.T., who did not describe the manner in which the DSM-IV criteria were met, and when the question was specifically investigated on VA examination, the criteria were not found present.  This conclusion is more probative given the content of the VA examination report described above, which explains the basis for the conclusion.  Since the greater weight of the evidence is against the conclusion the Veteran has PTSD, service connection for that disorder is not warranted.   
   
The Veteran does, however, have other diagnosed psychiatric disorders.  Still, there is no evidence that the Veteran was treated for any other chronic psychiatric condition in service.  Moreover, following service there is no clinical evidence of any subsequent treatment or other psychiatric complaints for several years following service.  Even when the Veteran underwent psychiatric evaluations beginning in 2002, there is no finding that the Veteran's psychiatric condition resulted from any incident or disease occurring in service, with the exception of the statement by K.T.  However, greater probative value is given to the opinion of the October 2009 examiner, who did not find any link between current disability and service.  This examiner provided a thorough rationale for that conclusion, which unlike that of K.T, considered the entirety of the Veteran's history, including the pre-service sexual abuse and the post-service motor vehicle accident.  See Nieves-Rodriguez, 22 Vet. App. at 304 ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  

Regarding any diagnosed personality disorder, they are considered congenital or developmental defects and not diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Further, there is no evidence that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon a preexisting personality disorder.

While the Veteran and his family members have made statements to the effect that he has PTSD or another acquired psychiatric disability related to his active service, they are not competent to make such determinations.  Their statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).

Because the evidence preponderates against the claim of service connection for an acquired psychiatric disorder, to include PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


